AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Solomon Johnson,
                         Plaintiff
                            v.                                      )       Civil Action No.        1:18-cv-02523-DCN
                                                                    )
                                                                    )
                                                                    )
   Ronald Hollister; Marshall Stowers; Marty Lutz,                  )

                         Defendants

                                  AMENDED JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Solomon Johnson, shall take nothing of the defendant, Marty Lutz, and this action is dismissed with
prejudice, as to that defendant.

O The plaintiff, Solomon Johnson, shall take nothing of the defendants, Ronald Hollister and Marshall Stowers, and this
action is dismissed without prejudice, as to those defendants.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable David C. Norton, United States District Judge, presiding, affirming the Reports and
Recommendations of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action with prejudice for failure to prosecute as to Marty Lutz and dismissing the action without prejudice as to
Ronald Hollister and Marshall Stowers.

Date: April 16, 2019                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
